—Order, Supreme Court, Bronx County (Luis Gonzalez, J.), entered August 21, 1995, which granted defendant’s motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
We agree with the IAS Court that there are no issues of fact as to whether defendant property owner exercised control over the manner in which plaintiff’s employer performed its work on defendant’s premises. At most, the record shows only defendant’s retention of general supervisory powers over the employer’s work, an insufficient basis for imposing vicarious li*154ability under Labor Law § 200 (Balaj v Equitable Life Assur. Socy., 211 AD2d 487, lv denied 85 NY2d 811). Nor was there any evidence that defendant had constructive notice of the condition that caused plaintiff to fall (supra). We have considered plaintiffs’ other contentions and find them to be without merit. Concur—Rosenberger, J. P., Ellerin, Wallach, Tom and Mazzarelli, JJ.